       Case 2:20-cv-01799-TLN-AC Document 5 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NATHAN LOUIS MANN, SR.,                            No. 2:20-cv-1799 AC P
12                      Petitioner,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   GARZA,
15                      Respondents.
16

17          Petitioner, a county jail inmate proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 21, 2020, new case documents sent to petitioner were returned to the court

21   as undeliverable. Shortly thereafter, on September 30, 2020, an order directing petitioner to

22   submit a proper in forma pauperis application with the appropriate filing fee was also returned to

23   the court as undeliverable.

24          It appears that petitioner has failed to comply with Local Rule 182(f), which requires that

25   a party appearing in propria persona inform the court of any address change. More than sixty-

26   three days have passed since the new case documents were returned by the postal service, and

27   petitioner has failed to notify the court of a current address.

28   ////
                                                        1
      Case 2:20-cv-01799-TLN-AC Document 5 Filed 12/04/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 2   District Court Judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be DISMISSED for without
 4   prejudice for failure to prosecute. See Local Rule 183(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 7   after being served with these findings and recommendations, petitioner may file written
 8   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   DATED: December 4, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
